Citation Nr: 0324087	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
right ear.

2. Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk
INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952.  The veteran is the recipient of the Combat Medic 
Badge, the Purple Heart and the Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

In March 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for hearing loss of the right and left 
ears has been obtained by the RO.

2. The veteran's hearing loss of the left ear is as likely as 
not related to his wartime service.  

3. Any current hearing loss of the right ear is not shown to 
be related to service or to any in-service occurrence or 
event.  Sensorineural hearing loss of the right ear was not 
demonstrated within one year following separation from active 
service.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the appellant's 
favor, hearing loss of the left ear was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326, 3.385 (2002).

2. Hearing loss of the right ear was not incurred in or 
aggravated by service.  Sensorineural hearing loss of the 
right ear may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.326, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A review of the veteran's service medical records reflects 
that on enlistment examination in June 1949, his hearing was 
normal.  The June 1949 enlistment examination report, the 
February 1951 re-profile examination report and the October 
1952 discharge examination report noted that the veteran's 
whispered voice testing was 15/15, bilaterally.  No ear 
abnormalities were noted.  Additionally, in a claim dated 
April 1953, filed shortly after service there was no mention 
or claim related to hearing loss.

On VA examination of May 1953 hearing was 15/15 for the right 
ear and 12/15 for the left ear, however no report of hearing 
loss was made.

On a private audiometric record conducted in November 1961, 
the veteran was shown to have pure tone thresholds in the 
right ear of 0, -5, -5, and 0 decibels at 500, 1000, 2000, 
and 4000 hertz, respectively.  Pure tone thresholds in the 
left ear were 20, 25, 35, and 70 decibels at the same 
frequencies.

Post Office records of 1983 and 1985 show that the veteran 
indicated on a physical fitness and history report that he 
had loss of hearing in his left ear.

On VA audiological examination conducted in January 2000, the 
veteran reported a history of hearing loss of the left ear 
for 47 years.  The veteran also reported three and a half 
years of exposure to military noise and explosions in Korea.  
The remarks were a clear otoscopy for both ears.  The veteran 
was shown to have severe to mixed hearing loss of the left 
ear, mild sloping to severe sensorineural hearing loss of the 
right ear and the veteran was referred for an evaluation for 
possible middle ear pathology.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
10
50
55
LEFT
70
85
85
85
100

The veteran filed his initial claim for service connection 
for bilateral hearing loss in July 2000.  At that time, the 
veteran indicated that he had hearing loss which began as a 
result of exposure to heavy mortar fire, hand grenade 
explosions, and machine gun fire when he served as an aid man 
in Co. G. 2nd Battalion, 35th Infantry Regiment in the Pusan 
perimeter of Korea in September 1950.  The veteran stated 
that when he was discharged in 1952, he was not given an 
audiology examination, however he was experiencing hearing 
loss so he went to a VA facility, where he was given a 
complete physical and was told that he had hearing problems.  
A search for these medical records has shown that they are 
not available.

On VA examination of November 2002 the veteran reported 
military noise exposure to hand grenades, heavy mortar fire, 
and machine gun fire.  The veteran stated that he 
participated in several battles and cited one incident where 
he was shot by a machine gun, which resulted in him receiving 
limited duty.  The veteran also denied the use of hearing 
protection while in the military and denied having any 
occupational or recreational noise exposure.  On the 
authorized audiological evaluation in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
45
45
LEFT
75
80
85
85
95

The diagnosis was that the veteran had a mild sensorineural 
hearing loss through 1000 hertz, rising to within normal 
limits for 1500 through 2000 hertz, and then sloping to 
moderately severe at 8000 hertz with excellent word 
recognition ability for the right ear, and pure tone 
audiometry indicated a flat severe to profound mixed hearing 
loss with fair word recognition ability for the left ear.  
With respect to the etiology of the veteran's hearing loss to 
his service, the examiner stated that the veteran's hearing 
loss of the right ear was more likely than not the result of 
the natural aging process.  No findings suggested a relation 
of hearing loss of the veteran's right ear to military noise 
exposure.  With the veteran's hearing loss of the left ear, 
there were no findings to suggest that the hearing loss was a 
result of his military noise exposure.  

A VA examination report of February 2003 shows that the 
veteran was seen for hearing loss.  The veteran stated that 
his hearing loss began after a blast injury on active duty.  
There was no concomitant vertigo, bleeding or tinnitus.  The 
veteran had a history of left mixed hearing loss with 
decreased speech discrimination.  The impression was mixed 
hearing loss of the left ear and sensorineural hearing loss 
of the right ear.

At a hearing at the RO dated March 2003, before a local 
hearing officer, the veteran reported that while he was in 
Korea there was a grenade incident where a soldier blew 
himself up about five to ten feet away from the veteran and 
that the veteran got the blast of the explosion.  The veteran 
stated that he could not say whether his hearing loss was due 
to the heavy mortar, or another cause.  The veteran stated 
that when he returned from service his hearing mattered to 
him because his friends called him tin ear.  The veteran also 
stated that he did not have any hearing protection in 
service.  The veteran stated that when he worked at a medical 
center in 1961, they realized that his hearing was impaired, 
however he did not file a claim because his hearing 
impairment did not affect his job.  The veteran was also told 
in 2000 that he should see a specialist and even get an 
operation but the veteran stated that he was not having any 
operation.  The veteran's wife also reported at the hearing 
she noticed his hearing problem when she first met him in 
1962, because of his mannerisms.  She stated that the veteran 
would always turn his head to one side so that he could hear 
better.  She also reported that the veteran always mentioned 
his difficulty that he could not hear and the he would always 
state that he was deaf in his ear and was always asking 
people to repeat what they were saying.  

On a VA addendum to the November 2002 VA examination in April 
2003 the examiner reported that the veteran had a history of 
mixed hearing loss in his left ear and a history of acoustic 
trauma.  The report was that the internal auditory canals, 
middle ear ossicles, and middle ear cavity, was well as 
external auditory canals were patent and unremarkable, there 
was no asymmetry nor any space-occupying lesion identified on 
either side, and the internal auditory canals bilaterally 
appeared unremarkable and symmetrical.  Based on all the 
findings that were provided at the time of the VA examination 
in November 2002, the examiner confirmed the opinion from the 
November 2002 evaluation. 

II. Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for hearing 
loss of the right and left ears.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him as to these issues.  See 38 U.S.C.A. § 5103A (West 2002).  
In this regard there has been notice as to information needed 
and there have been a rating decision, a statement of the 
case and a supplemental statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through a statement of 
the case (SOC) and was specifically advised of the notice and 
duty to assist provisions of the VCAA in correspondence dated 
in April 2003.  Therefore, the RO specifically informed the 
veteran of what evidence he must obtain and which evidence VA 
would seek to obtain, as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The correspondence from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

It is acknowledged that the veteran served in combat.  
Therefore, where a claim for service connection is brought by 
a veteran who engaged in combat, the Board must apply 
38 U.S.C.A. § 1154 (West 2002), which provides that 
satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, even of there are no official records indicating 
service incurrence.  38 U.S.C.A. § 1154.  However, the 
statute does not address the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what happened in service.

In this case, the veteran is claiming that he has current 
bilateral hearing loss incurred in service.  With respect to 
the hearing loss of the right ear, the competent evidence 
does not support his contention.  There was no diagnosis of 
hearing loss of the right ear on separation examination or on 
VA examination in May 1953.  The first evidence of hearing 
loss was on private audiogram examination of 1961.  And in 
fact, the VA examiner in November 2002 stated that the 
veteran's hearing loss of the right ear was more likely than 
not the result of the natural aging process and no findings 
suggested a relation of hearing loss of the veteran's right 
ear to military noise exposure.  As such, while there may 
have been acoustic trauma in service, there is no medical 
evidence that establishes that the acoustic trauma resulted 
in hearing loss in the right ear.

It is further noted that the veteran has reported a history 
of hearing loss since service to VA examiners.  However, this 
is not competent medical evidence of a nexus.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence).  Further, as noted, the history 
as provided is not consistent with the findings in service, 
which shows no treatment for hearing loss of the right ear.

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As such, the Board finds that the evidence is against the 
veteran's claim of service connection for hearing loss of the 
right ear.  In the absence of competent, credible evidence of 
a medical nexus between his current hearing loss and service, 
service connection is not warranted on a direct or 
presumptive basis for hearing loss of the right ear.  

The competent evidence, however, supports his claim as to 
service connection for hearing loss of the left ear.  There 
was no diagnosis of hearing loss on separation examination, 
however on VA examination in May 1953, the evaluation 
revealed hearing of 12/15 in the left ear.  In 1961, 
significant left ear hearing loss was shown.  He currently 
meets the criteria for hearing disability in the left ear.  
Resolving all reasonable doubt in favor of the veteran, the 
evidence of the 12/15 evaluation on a May 1953 VA 
examination, being so close to service, shows that the 
veteran's hearing loss of the left ear is as likely as not 
related to his service.  Therefore, the Board finds that the 
evidence is at least in equipoise that the veteran's current 
hearing loss of the left ear was incurred in service.  

In summary the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss of the right ear.  With 
resolution or reasonable down in the veteran's favor, 
however, the evidence supports the veteran's claim for 
service connection for hearing loss of the left ear.  
38 C.F.R. § 3.102 (2002). 


ORDER

Service connection for hearing loss of the left ear is 
granted.

Service connection for hearing loss of the right ear is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

